EXHIBIT 99.1 Corporate Contact: Bob Koch Co-Chief Executive Officer Limco-Piedmont Inc. 918-445-4300 LIMCO-PIEDMONT INC. REPORTS RESULTS FOR THE THREE AND TWELVE ENDED DECEMBER 31, 2008 Tulsa, Oklahoma, March 8, 2009 Limco-Piedmont Inc. (Nasdaq: LIMC) today announced that revenues for the three months ended December 31, 2008 were $17.9 million, an increase of $3.0 million from $14.9 million for that same period last year.This increase is reflective of our continued growth in our MRO business segment.Revenues for the twelve months ended December 31, 2008 were $71.6 million, an increase of $1.8 million from $69.8 million for the same period last year.This increase in sales revenues is a result of the growth in our MRO revenues during the twelve months ended December 31, Revenues from our two segments for the three and twelve-month periods ended December 31, 2008 and 2007 were as follows: Three Months Ended December 31, Twelve Months Ended December 31, 2008 2007 2008 2007 Revenues % of Total Revenues Revenues % of Total Revenues Revenues % of Total Revenues Revenues % of Total Revenues (Revenues in thousands) Revenues: MRO Services $ 14,012 78.1 % $ 11,515 77.4 % $ 54,276 75.8 % $ 49,392 70.8 % Parts services 3,929 21.9 % 3,362 22.6 % 17,289 24.2 % 20,384 29.2 % Total revenues $ 17,941 100.0 % $ 14,877 100.0 % $ 71,565 100.0 % $ 69,776 100.0 % Our operating income decreased by $373,000 to $465,000 for the three months ended December 31, 2008 from $838,000 for the three months ended December 31, 2007.Our operating income decreased by $4.1 million, to $3.8 million for the twelve months ended December 31, 2008 from $7.9 million for the twelve months ended December 31, 2007. General and administrative expenses increased by $79,000 to $1.7 million for the three months ended December 31, 2008 from $1.6 million for the three months ended December 31, 2007. The increase in general and administrative expenses is primarily attributable to audit expenses and some merger and acquisition expenses. Non-cash compensation expense was ($27,000) and included in general and administrative expenses during the fourth quarter of 2008 compared to $220,000 in the fourth quarter of 2007. General and administrative expenses increased by $137,000 to $7.1 million for the year ended December 31, 2008 from $7.0 million for the year ended December 31, 2007.
